Citation Nr: 1237036	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  12-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a compensable rating for osteoporosis of joints other than the cervical spine, lumbar spine, right knee, and left knee.

2. Entitlement to an increased rating for osteoporosis of the cervical spine.

3. Entitlement to an increased rating for osteoporosis of the lumbar spine.

4. Entitlement to an increased rating for osteoporosis of the left knee.

5. Entitlement to an increased rating for osteoporosis of the right knee.

[Entitlement to service connection for arthritis of multiple joints to include as due to Agent Orange exposure and as secondary to service connected skin disorder, entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for arthritis of multiple joints as due to VA treatment for a skin disorder, entitlement to service connection for hypertension, to include as secondary to a service connected skin disorder, entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for hypertension as due to VA treatment for a skin disorder, entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for chronic fever blisters as due to VA treatment for a skin disorder, and entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for a vision disorder as due to VA treatment for a skin disorder, entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for a kidney disorder, including hematuria, as due to VA treatment for a skin disorder, are the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970.

This matter comes before the Board of Veterans Appeals (Board) from rating decisions that denied service connection for arthritis.  In October 2009, the Board granted service connection for osteoporosis and the RO subsequently assigned ratings for osteoporosis of the back, neck and knees, as these are the joints the Veteran identified in his original claim as being affected by arthritis, filed in December 1993.  The Veteran seeks increased ratings for the back, neck, and knees and also seeks a rating for all other joints affected by his osteoporosis.

The Veteran is reminded that he has a combined schedular rating of 100 percent and has also been awarded total disability based on individual unemployability (TDIU).  Pending at the regional office (RO) is the matter of whether an earlier effective date for TDIU is warranted.  The Veteran should be aware that filing additional claims for increase, when already receiving a total combined schedular rating, only delays the adjudication of his TDIU earlier effective date claim. 

As noted above, the Board has issued a separate decision addressing service connection for arthritis of multiple joints and hypertension, and for benefits under the provisions of 38 U.S.C.A. § 1151 for arthritis, hypertension, chronic fever blisters, a vision disorder, and a kidney disorder, including hematuria.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks a compensable rating for joints affected by osteoporosis other than the cervical spine, lumbar spine, and knees.  He also seeks an increased rating for his osteoporosis of the cervical and lumbar spines and knees.  In his April 2012 substantive appeal, the Veteran asked to be scheduled for a VA examination to determine which joints are affected by osteoporosis and to determine the current severity of his knees and cervical and lumbar spine.  Since the Veteran has not had a VA examination to address these issues, the Board finds that a remand is warranted to allow for an examination to be scheduled.

The Veteran and his representative are again reminded that he is in receipt of a total schedular rating and that continuance of these claims only serves to delay the adjudication of his pending claim for an earlier effective date for TDIU.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the severity of his osteoporosis.  The examiner should be provided with the claims file and a copy of this remand for review and he or she should indicate review of these items in the examination report.

The examiner should identify which joints have been affected by osteoporosis and to describe the impact of the disability on the joints.  The examiner must specifically address the knees and cervical and lumbar spines as well as any other affected joint.

2. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

